Citation Nr: 1449447	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-39 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for a left leg disability.  

3.  Entitlement to service connection for hypertension, claimed as secondary to PTSD. 

4.  Entitlement to service connection for rheumatoid arthritis, claimed as secondary to PTSD.  

5.  Entitlement to service connection for hypothyroidism, claimed as secondary to PTSD.  


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated February 2008 and March 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The Veteran testified before a Decision Review Officer at a local hearing in May 2009 and he also testified before the undersigned Veterans Law Judge via video conference in August 2012.  Transcripts from both hearings are associated with the claims file.  

In October 2012, the Board denied service connection for PTSD, left leg disability, hypertension, rheumatoid arthritis, and hypothyroidism.  The Veteran appealed this Board decision to the Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision (single judge), the Court set aside the Board decision with respect to the issues listed on the title page of this decision and remanded the issues for further development consistent with its decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the findings noted in the Memorandum Decision, the Board finds that the Veteran's case must be remanded for further development consistent with that decision.

The Court indicated that the Board erred in finding that VA satisfied its duty to assist in light of its heightened duty when service treatment records (STRs) are missing.  Importantly, the Court indicated that VA wrongly limited its records request to records dated no earlier than January 1956 from the 70th Tank Battalion.  In fact, the Veteran reported being with the 70th Tank Battalion immediately following the alleged May 1955 injury to the leg during the DMZ incident.  VA only sought sick reports/morning reports from January to December 1956 and January to September 1957 for the 70th Tank Battalion.  

Additionally, the Court found that VA erred when it denied service connection solely because of an unconfirmed stressor, because the U.S. Army and Joint Services Records Research Center (JSRRC) did not confirm that it was unable to corroborate the claimed stressor despite the Veteran's submission of evidence to support his stressor.  

In sum, the Court found that VA had not met its heightened duty to assist the Veteran in this case.  As such, the Board finds that a remand is necessary to provide the AOJ an opportunity to confirm the Veteran's claimed stressor, as well as to obtain any records from the 70th Tank Battalion dated in 1955.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to verify the Veteran's alleged stressor from any appropriate sources.  Specifically, a request should be made for records dated between January and December 1955.  The Veteran alleges service with the 70th Tank Battalion (70th TK BN APO 201) during that time.  Any negative responses should be documented in the claims file.  Perform any additional development deemed necessary.

2.  The AOJ should send the Veteran's stressor statement to the JSRRC to provide confirmation as to whether it is able to confirm the claimed stressor.  Any response from the JSRRC should be associated with the record.  

3.  If the Veteran's 1955 leg injury is confirmed, the AOJ should schedule the Veteran for an examination with an appropriate examiner to provide an opinion as to the nature and etiology of leg disability.  The claims file, including any records contained in electronic format, should be made available and reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner is asked to provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any current leg disability is related to the 1955 leg injury.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.

4.  Following all additional development, the AOJ should schedule the Veteran for an examination with an appropriate examiner to provide an opinion as to the nature and etiology of any acquired psychiatric disorder, including PTSD and anxiety disorder.  The claims file, including a summary of any verified in-service stressors and any records contained in electronic format, should be made available and reviewed by the examiner.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail. 

Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

 	(a) Identify any current acquired psychiatric disorder.

    (b) For each acquired psychiatric disorder identified, 
provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to any verified in-service stressor. 

(c) If a diagnosis of PTSD is not identified, the examiner should provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to his military service.  

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.

5.  Only if the Veteran is shown to have an acquired psychiatric disorder related to service, then, the AOJ should schedule the Veteran for an appropriate examination to determine the etiology of the claimed hypertension, rheumatoid arthritis, and hypothyroidism.  The claims file, including any records contained in electronic format, should be made available and reviewed by the examiner.  

The examiner is asked to provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the hypertension, rheumatoid arthritis, and hypothyroidism were caused by OR permanently aggravated by his service-connected psychiatric disorder.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.

6.  The AOJ should also undertake any other development it determines to be warranted.
 
7.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



